Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. 

Claim Status
In virtue of this communication, claims 2,3,5,8-9,12-13,20,26,28-29,32,45 and 59-65 are currently pending in the instant application. 

Claim Objections
Claims 26 and 62 are objected to as the claim language recites the term “if ...”, which renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. See MPEP § 2173.05(d). Applicant can consider using the word “when ...” instead. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2,3,5,8-9,12-13,20,26,28-29,32,45 and 59-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 2 and 3 recite the limitation, in part, “An apparatus that is detected by bringing it into contact with a panel comprising a sensor that detects a change in a physical quantity at one or more positions, comprising: ...".
The language fails to specify what is being detected that has a change in physical quantity, as physical quantity can be many things such as distance, length, temperature or radiation, ... etc. Application Specification also fails to specify the meaning or scope of the term. 
Similarly, dependent claims 26, 28, 29 and 62-63 refer to the term “physical quantity” without further explanation. 
In addition, claim 9 is rejected as it recites the limitation “... each first terminal conducting with ...”. There is insufficient antecedent for the term “first terminal”. Corrections are required. 

Specifications Objections
Application Specifications have about ten instances of the term “a change in a physical quantity at one or more positions” (for examples, in abstract, and in paragraph [0064]. However, the Specifications fail to specify what is being detected that has a change in physical quantity. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 5, 8-9, 13, 20, 26, 28-29, 32, 45 and 59-65 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Choi; Youngwoo (US 20140368430 A1, published on 2014-12-18, made of record in the IDS submitted on 12/8/2021)
As to claim 2, Choi discloses an apparatus ([0040] As illustrated in FIG. 1, a touch stamp 100) that is detected by bringing it into contact with a panel comprising a sensor ([0070] As illustrated in FIG. 11, ... The portable terminal 2000 may be a mobile communication terminal provided with a touchscreen) that detects a change in a physical quantity at one or more positions (the touchscreen detects whether it is being touched (with distance=0) or not touched (with distance > 0. See also 35 U.S.C. 112(b) rejection above), comprising: a plurality of electrodes arranged on a bottom portion (Fig. 5: touch terminals 25), a housing that is at least partially formed with conductive material parts (0050-51] ... the touch stamp 200 includes a body 20. The body 20 forms the entire shape of the touch stamp 200, and ... a contact part 24 is provided on one side of the body 20. The contact part 24 is made of a conductive material), one or more operation units that enable switching among a plurality of conductive patterns formed by one or more electrodes and detected by the said panel upon causing conduction or disconnection of at least part of conduction paths between the said electrodes and the said conductive material parts when a predetermined operation is received ([0028] FIGS. 6 and 7 are function block diagrams illustrating configurations according to functions of the touch stamp according to the second embodiment of the present invention. [0029] FIGS. 8 to 10 are exemplary diagrams illustrating operation methods and shapes of touch protrusions and touch terminals of the touch stamps according to the first and second embodiments of the present invention). 

As to claim 3, Choi discloses an apparatus ([0040] As illustrated in FIG. 1, a touch stamp 100) that is detected by bringing it into contact with a panel comprising a sensor ([0070] As illustrated in FIG. 11, ... The portable terminal 2000 may be a mobile communication terminal provided with a touchscreen) that detects a change in a physical quantity at one or more positions (the touchscreen detects whether it is being touched (with distance=0) or not touched (with distance > 0. See also 35 U.S.C. 112(b) rejection above), comprising: a plurality of electrodes arranged on a bottom portion (Fig. 5: touch terminals 25), a housing that is at least partially formed with conductive material parts ([0050-51] ... the touch stamp 200 includes a body 20. The body 20 forms the entire shape of the touch stamp 200, and ... a contact part 24 is provided on one side of the body 20. The contact part 24 is made of a conductive material), wherein a part of the said conductive material parts is formed in a plurality of areas on a surface of a housing (FIG. 4. [0051] Furthermore, a contact part 24 is provided on one side of the body 20. The contact part 24 is made of a conductive material), and when the apparatus is brought into contact with the said panel and receives a human body contact operation at the said conductive material parts formed on at least one or more areas among the plurality of areas on the said surface, a plurality of conductive patterns formed by one or more electrodes detected by the said panel are made switchable upon causing conduction between conductive material parts of each of the areas and one of the said  plurality of electrodes ([0051] Furthermore, a contact part 24 is provided on one side of the body 20. The contact part 24 is made of a conductive material, and forms a path through which touch terminals 25 to be described below and electric charges can be moved. That is, the contact part is a switching means for allowing the touch input to be applied to the portable terminal when a human body selectively touches the contact part 24, and is a part which selectively connects the touch terminals 25 with an external conductive configuration (a human body) connected to a ground and is manipulated by the user. Naturally, a position of the contact part 24 is not limited to a position illustrated in the drawing, but the contact part may be positioned at any position on one side of the body 20). 

As to claim 5, Choi further discloses the apparatus according to Claim 3, further comprising: a setting unit that enables selective switching of conduction between the said electrodes and the said conductive material parts, and presets a conductive pattern formed by one or more electrodes and detected by the said panel ([0035] ...  FIGS. 6 and 7 are function block diagrams illustrating configurations according to functions of the touch stamp according to the second embodiment of the present invention. [0061] When the configuration of the touch stamp 200 is described according to functional elements, a switching element is provided at the connecting part 210 as illustrated in FIG. 7. Further, the switching element switches connection between the connecting part 210 and the contact part 24). 

As to claim 8, Choi further discloses the apparatus according to Claim 3, further comprising: one or more operation units that enables switching among a plurality of conductive patterns formed by one or more electrodes and detected by the said panel upon causing conduction or disconnection of at least part of conduction paths between the said electrodes and the said conductive material parts when a predetermined operation is received ([0035] ...  FIGS. 6 and 7 are function block diagrams illustrating configurations according to functions of the touch stamp according to the second embodiment of the present invention. [0061] When the configuration of the touch stamp 200 is described according to functional elements, a switching element is provided at the connecting part 210 as illustrated in FIG. 7. Further, the switching element switches connection between the connecting part 210 and the contact part 24). 

As to claim 9, Choi further discloses the apparatus according to Claim 2, further comprising: each first terminal (There is insufficient antecedent for the term “first terminal”, See 35 U.S.C. 112(b) rejection above) conducting with each of the said plurality of electrodes, respectively,
a second terminal conducting with the said conductive material parts, respective contacts conducting with the said first terminal and the second said terminal, 
wherein when a predetermined operation is received the said operation unit enables switching of a plurality of the said conductive patterns formed by one or more electrodes and detected by the said panel based on whether or not the said respective contacts are in a conductive state with a connected state changed to a disconnected state, a disconnected state changed to a connected state, or a connected state changed to a disconnected state then to a connected state, respectively, between the said first terminal and the said second terminal ([0035] ...  FIGS. 6 and 7 are function block diagrams illustrating configurations according to functions of the touch stamp according to the second embodiment of the present invention. [0061] When the configuration of the touch stamp 200 is described according to functional elements, a switching element is provided at the connecting part 210 as illustrated in FIG. 7. Further, the switching element switches connection between the connecting part 210 and the contact part 24). 

As to claim 13, Choi further discloses the apparatus according to Claim 2, wherein the said predetermined operation includes one or more of operations of one or more buttons, dials, toggles, and slide switches provided on a surface of the said housing, or an operation of pressing or rotating at least a part of the said housing ([0017] Further, the touch stamp may include one touch terminal, and the touch stamp may further include a switching part that selectively opens or closes the electric charge moving path formed by the connecting part). 

As to claim 20, Choi further discloses the apparatus according to Claim 2, wherein a part of the said conductive material parts is formed in a plurality of areas on a surface of a housing (Figs. 4 and 7): , and when the apparatus is brought into contact with the said panel and receives a human body contact operation at the said conductive material parts formed on at least one or more of areas among a plurality of areas on the said surface, a plurality of conductive patterns formed by one or more electrodes and detected by the said panel are made switchable upon causing conduction between conductive material parts of each of the areas and one of the said plurality of electrodes ([0061] When the configuration of the touch stamp 200 is described according to functional elements, a switching element is provided at the connecting part 210 as illustrated in FIG. 7. Further, the switching element switches connection between the connecting part 210 and the contact part 24). 

As to claim 26, Choi further discloses the apparatus according to Claim 2, wherein a physical quantity of at least a part of the said electrodes in conduction with the said conductive material parts is formed to have physical quantities in a range detectable by the said panel even if a human body does not come into contact with the conductive material parts (the touchscreen detects whether it is being touched (with distance=0) or not touched (with distance > 0. See also 35 U.S.C. 112(b) rejection above). 

As to claim 28, Choi further discloses the apparatus according to Claim 2, wherein at least a part of the said electrodes that are in conduction with the said conductive material parts are formed to have physical quantities in a range detectable by the said panel when a human body comes into contact with at least a part of the said conductive material parts (the touchscreen detects whether it is being touched (with distance=0) or not touched (with distance > 0. See also 35 U.S.C. 112(b) rejection above).  

As to claim 29, Choi further discloses the apparatus according to Claim 28, wherein the electrodes are formed with a physical quantity in a range in which the said panel can recognize a disconnection when at least a part of conduction paths of the said conducting electrodes with the said conductive material parts are disconnected from conduction, and electrodes not conducting to the said conductive material parts are formed within a physical quantity range in which the said panel cannot detect (the touchscreen detects whether it is being touched (with distance=0) or not touched (with distance > 0. See also 35 U.S.C. 112(b) rejection above). 

As to claim 32, Choi further discloses the apparatus according to Claim 2, wherein the said housing has a sheet-like medium on a side that is brought into contact with the said panel (0050-51] ... The body 20 forms the entire shape of the touch stamp 200, and ... a contact part 24 is provided on one side of the body 20. The contact part 24 is made of a conductive material. Notice contact part 24 can be extended to the bottom of body 20), and the said plurality of electrodes are formed in a film shape on a surface of the said sheet-like medium that is brought into contact with the said panel or on a surface opposite thereof (Fig. 4: [0059] One or more touch terminals 25 are provided at the other end surface 23 so as to be exposed to the outside by penetrating the other end surface 23). 

As to claim 45, Choi further discloses the apparatus according to Claim 2, wherein an information processing apparatus connected to the said panel ([0070] As illustrated in FIG. 11, the authentication system according to the embodiment of the present invention includes a plurality of portable terminals 2000, and an authentication server 1000 that communicates with the portable terminals via a network N) is made to recognize an orientation of the said conductive pattern formed by detecting three or more electrodes arranged uniquely, and to decode a code defined by the conductive pattern ([0072] ... when the portable terminal 2000 recognizes the regular touch pattern by the touch stamp 100 or 200, the authentication server 1000 receives the recognized touch pattern information from the portable terminal 2000. Furthermore, the authentication server compares the received touch pattern information with a plurality pieces of information stored in the database 1100 to search matched touch pattern information). 

As to claim 59, Choi further discloses the apparatus according to Claim 2, further comprising: a control unit comprising at least a power supply unit, a CPU, and a memory unit (Fig. 3 [0044] touch stamp 100). 

As to claim 60, Choi further discloses the apparatus according to Claim 59, wherein the said control unit further comprises a wireless communication unit, and transmits and/or receives predetermined information through the said wireless communication unit when the said predetermined operation is received ([0070] As illustrated in FIG. 11, ... an authentication server 1000 that communicates with the portable terminals via a network N. The portable terminal 2000 may be a mobile communication terminal). 

As to claim 61, Choi further discloses the apparatus according to Claim 59, wherein the said control unit further comprises a dot reading unit or an optical conversion processing unit, and the said dot reading unit or the said optical conversion processing unit obtains predetermined information by a dot code or an optical code displayed on the said panel when the said predetermined operation is received ([0067] ... as illustrated in FIG. 10, the touch stamp 100 according to the embodiment of the present invention includes the plurality of touch protrusions 15 or touch terminals 25, and the plurality of touch protrusions 15 or touch terminals 25 may be arranged in the regular pattern to simultaneously apply the touch inputs on the touchscreen). 
 
As to claim 62, Choi further discloses the apparatus according to Claim 3, wherein a physical quantity of at least a part of the said electrodes in conduction with the said conductive material parts is formed to have physical quantities in a range detectable by the said panel even if a human body does not come into contact with the conductive material parts (the touchscreen detects whether it is being touched (with distance=0) or not touched (with distance > 0. See also 35 U.S.C. 112(b) rejection above). 

As to claim 63, Choi further discloses the apparatus according to Claim 3, wherein at least a part of the said electrodes that are in conduction with the said conductive material parts are formed to have physical quantities in a range detectable by the said panel when a human body comes into contact with at least a part of the said conductive material parts (the touchscreen detects whether it is being touched (with distance=0) or not touched (with distance > 0. See also 35 U.S.C. 112(b) rejection above). 

As to claim 64, Choi further discloses the apparatus according to Claim 3, wherein the said housing has a sheet-like medium on a side that is brought into contact with the said panel (0050-51] ... The body 20 forms the entire shape of the touch stamp 200, and ... a contact part 24 is provided on one side of the body 20. The contact part 24 is made of a conductive material. Contact part 24 can be extended to the bottom of body 20), and the said plurality of electrodes are formed in a film shape on a surface of the said sheet-like medium that is brought into contact with the said panel or on a surface opposite thereof (Fig. 4: [0059] One or more touch terminals 25 are provided at the other end surface 23 so as to be exposed to the outside by penetrating the other end surface 23). 

As to claim 65, Choi further discloses the apparatus according to Claim 3, wherein an information processing apparatus connected to the said panel ([0070] As illustrated in FIG. 11, the authentication system according to the embodiment of the present invention includes a plurality of portable terminals 2000, and an authentication server 1000 that communicates with the portable terminals via a network N)
is made to recognize an orientation of the said conductive pattern formed by detecting three or more electrodes arranged uniquely, and to decode a code defined by the conductive pattern ([0072] ... when the portable terminal 2000 recognizes the regular touch pattern by the touch stamp 100 or 200, the authentication server 1000 receives the recognized touch pattern information from the portable terminal 2000. Furthermore, the authentication server compares the received touch pattern information with a plurality pieces of information stored in the database 1100 to search matched touch pattern information). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 2 above, and further in view of Leonis &amp; CO., INC.,TRANSCOSMOS INC (US 20180107296 A1, filing date 2015-05-13, made of record in the IDS submitted on 12/8/2021)  
As to claim 12, Choi discloses the apparatus according to Claim 2. 
Choi fails to disclose the operation unit has a mechanism in which predetermined electrode positions are selectively moved in a vertical direction. 
However, in a similar field of endeavor, Leonis discloses an electronic stamp with an operation unit with a mechanism in which electrode positions are selectively moved in a vertical direction when receiving a predetermined operation (0022]
FIG. 3 contains diagrams illustrating an example of an electronic stamp in which the arrangement of members can be changed). 
The combination of Choi and Leonis continues to teach the operation unit comprising electrodes that are not detected by the panel by providing a predetermined gap between the panel and the electrodes when the said predetermined electrodes are moved in an upward direction, comprising electrodes detected by the panel when the said predetermined electrodes are moved in a downward direction (Leonis [0040] FIG. 3(a) The electronic stamp 100 includes a plurality of members 101 arranged in the predetermined relative positional relationship and an arrangement control part 102.
Choi: [0070] As illustrated in FIG. 11, the authentication system according to the embodiment of the present invention includes a plurality of portable terminals 2000, .... The portable terminal 2000 may be a mobile communication terminal provided with a touchscreen). 
It would have been obvious to one of ordinary skill in the art to apply Leonis's moveable electrodes to Choi’s touch stamps, “for reliably preventing misdetection”, as disclosed by Leonis in [0008]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WING H CHOW/            Examiner, Art Unit 2621